Order filed October 8, 2015




                                       In The

                     Fourteenth Court of Appeals
                                   ____________

                               NO. 14-15-00717-CV
                                   ____________

                      ANTHONY SCROGGINS, Appellant

                                         V.

            STRESSFREE PROPERTIES SOLUTIONS, Appellee


               On Appeal from County Civil Court at Law No. 3
                            Harris County, Texas
                      Trial Court Cause No. 1065034

                                    ORDER

      The notice of appeal in this case was filed August 10, 2015. To date, the
filing fee of $205.00 has not been paid. No evidence that appellants are excused by
statute or the Texas Rules of Appellate Procedure from paying costs has been filed.
See Tex. R. App. P. 5. Therefore, the court issues the following order.

      Appellant is ordered to pay the filing fee in the amount of $205.00 to the
clerk of this court on or before October 23. See Tex. R. App. P. 5. If appellant fails
to timely pay the filing fee in accordance with this order, the appeal will be
dismissed.

                                    PER CURIAM